DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the RCE filed on 12/01/21 and the Amendment filed on 10/29/21.  Accordingly, claims 1-3, 5, 7-11, 13, 15-19, 21 and 23-25 are currently pending; and claims 4, 6, 12, 14, 20 and 22 are canceled.
REASONS FOR ALLOWANCE
Claims 1-3, 5, 7-11, 13, 15-19, 21 and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
-Regarding independent claim 1, none of prior art of record teaches or suggests a method of wireless communication at a User Equipment (UE), as claimed.  Wernersson et al in view of Zhang and Khan et al teaches the claimed method, except at least failing to teaches that the diversity scheme comprise a selected coding between space-frequency block coding and space-time block coding, as claimed, wherein for exemplary illustrations, as specified in the specification, par. [0062, 0063], page 20, of the instant application, the space-frequency block coding is involved with transmission of two data symbols on antenna ports, on each of which, one of the two data symbols is mapped to a tone and the other one of the  two symbol to another tone, and the space-time block coding is involved with transmission of two data symbols on antenna ports, on each of which, one of the two data symbols is mapped an OFDM symbol and the other one of the  two symbol to another OFDM symbol.  It would not have been obvious for one skilled in the art to implement either one or combination of Wernersson et al, 
-Regarding independent claim 9, none of prior art of record teaches or suggests an apparatus for wireless communication at a User Equipment (UE), as claimed.  
Claim 9 recites the limitation “means for transmitting the PUSCH transmission from the plurality of non-coherent antenna sets based on a diversity scheme applied to the first set of coherent antenna ports and the second set of coherent antenna ports, wherein the diversity scheme comprises an open-loop non-transparent diversity scheme that includes a selected coding between space-frequency block coding and space-time block coding, wherein each antenna port in the first set of coherent antenna ports and the second set of coherent antenna ports uses an equal portion of a total transmit power that corresponds to the full transmission power”.  The claim limitation has been interpreted under 35 U.S.C. 112(f) because the claim limitation use the word “means” that is coupled with functional language without sufficient structure  to perform the recited function and the word “means” is not preceding by structure modifier.  In light of specification, page 27, par. [0082], of the instant application, the claim limitation can refer to a structure comprising a processor “processor 1104”, a memory “memory 1106” storing software, when executed by the processor, causing the apparatus to perform the recited function.
Wernersson et al in view of Zhang and Khan et al teaches the claimed apparatus, except at least failing to teach that the apparatus comprises said “means”, as claimed.  In Wernersson et al in view of Zhang and Khan et al, the apparatus comprise a structure comprising a processor, a memory storing software, when executed by the processor, causing the apparatus 
-Regarding independent claim 17, none of prior art of record teaches or suggests an apparatus for wireless communication at a User Equipment (UE), as claimed.  Wernersson et al in view of Zhang and Khan et al teaches the claimed apparatus, except at least failing to teach that in the apparatus, the at least one processor is configured to transmit the PUSCH transmission from the plurality of non-coherent antenna sets based on a diversity scheme applied to the first set of coherent antenna ports and the second set of coherent antenna ports, wherein the diversity scheme comprises an open-loop non-transparent diversity scheme that includes a selected coding between space-frequency block coding and space-time block coding, as claimed.  It would not have been obvious for one skilled in the art to implement either one or combination of Wernersson et al, Zhang and Khan et al, in view of other prior art, for leading the implementation to the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632